EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of the 1st day of January, 2005, between IMMUCELL
CORPORATION, a Delaware corporation (the “Company”), and Joseph H. Crabb, of
Falmouth, Maine (“Crabb”).

 

WITNESSETH:

 

In consideration of the mutual promises hereinafter contained, the parties
hereto agree as follows:

 

1. EMPLOYMENT AND TERM. Recognizing that Crabb desires to reduce his time
commitment to his responsibilities on behalf of the Company, the Company hereby
agrees to employ Crabb and Crabb hereby agrees to accept half-time employment by
the Company, subject to the provisions of this Agreement, for a term of one (1)
year commencing on January 1, 2005, and ending on December 31, 2005. Except as
provided in Section 6(e) below, this Agreement replaces and supersedes Crabb’s
prior Employment Agreement with the Company, which Agreement became effective
April 29, 1999.

 

2. DUTIES OF CRABB. Crabb shall continue to be employed by the Company as its
Vice President and Chief Scientific Officer, performing such duties consistent
with such position as its Board of Directors shall assign to Crabb from time to
time. As an exempt employee, Crabb shall work those hours that are reasonably
necessary to complete his assigned duties on behalf of the Company, with the
understanding that it is expected that his time commitment to his position
responsibilities shall be half-time. Even though working a half-time schedule,
Crabb shall serve the Company faithfully and diligently, using his best efforts
to promote the interests of the Company. Crabb further agrees when called upon
to serve as a member of the Board of Directors of the Company. Any service as a
director shall be part of Crabb’s expected time commitment to the Company and
therefore performed without expectation of any additional compensation.

 

  3. COMPENSATION.

 

  (a) Base salary. As compensation for his half-time services hereunder, the
Company shall pay Crabb a salary of $7,307.58 per month, the first payment being
made in conjunction with the Company’s January 15, 2005 payroll.

 

  (b)

Employee Benefits. Working a half-time schedule, Crabb shall be eligible for
non-legally mandated benefits provided by the Company to its employees, such as
life insurance and disability insurance. Crabb shall be eligible to receive
health insurance benefits under the same conditions as other employees of the
Company subject to the terms and conditions of the Company’s health insurance
plan. During weeks in which a holiday falls, Crabb’s commitment to his position
responsibilities shall be reduced by 4 hours (50% of the 8 hour holiday) to
average 16 hours per week. Crabb shall earn 50% of the 20 vacation days earned
by a full-time employee with his



--------------------------------------------------------------------------------

number of years of service to the Company, which amounts to 80 hours per year.
Crabb shall earn three sick days during the year (50% of the sick time earned by
full-time employees) and maintain his earned sick day bank in force for use in
the event of a catastrophic illness or disability. Given the flexibility
provided in Crabb’s work schedule, it is not anticipated that sick time will be
needed in a significant way to achieve the half-time work commitment. Crabb will
still be eligible for a 401(k) Plan employer match in accordance with the terms
of that Plan as it may be amended from time to time.

 

  (c) Existing Stock Options. This Agreement is not intended to modify the terms
of any of Crabb’s outstanding stock option agreements with the Company.

 

  (d) Cash Bonus. Neither this Agreement nor Crabb’s change of status to a
half-time employee, shall disqualify Crabb from consideration for incentive
compensation for the 2004 calendar year, payable on or about February 15, 2005.

 

  4. TERMINATION OF EMPLOYMENT.

 

  (a) Early Termination. Except as provided in subsections 4(b) and 4(c) below,
this Agreement shall terminate at the end of its term as provided in Section 1
above.

 

  (b) Termination by Company without Just Cause. The Company may terminate this
Agreement and Crabb’s employment before the end of the one (1) year term by
providing Crabb written notice of such termination, provided however, Crabb
shall still be entitled to receive as severance pay an amount equal to the
salary that otherwise would have been paid during the remainder of the one (1)
year term of this Agreement. Any severance due shall be paid within thirty (30)
days after the effective date of the early termination.

 

  (c) Termination for Just Cause. A majority of the Board of Directors of the
Company may at any time terminate this Agreement and the employment of Crabb for
just cause (as hereinafter defined) upon seven (7) days’ written notice to
Crabb. Upon the expiration of such seven (7) day period, Crabb’s employment with
the Company shall cease, and from and after such date the Company shall have no
further liability or obligation to make any payments or provide any benefits
which would otherwise be paid to Crabb hereunder, except as such have accrued on
or before such date.

 

As used in this subsection (c), “just cause” shall be deemed to include only the
following:

 

  (i) Crabb’s conviction of a felony involving moral turpitude or dishonesty; or

 

  (ii) Crabb’s persistent failure to comply with the reasonable directives or
assignments of the Company’s Board of Directors, provided that such directives
or assignments are consistent with Crabb’s status and position as set forth in
Section 2 of this Agreement; or



--------------------------------------------------------------------------------

  (iii) Crabb’s persistent failure to devote his best efforts to the business
and affairs of the Company in the manner contemplated by Section 2 of this
Agreement; or

 

  (iv) Crabb’s breach of the requirements of Section 5 of this Agreement or
Attachment A as referenced therein.

 

  (d) Certain Events. In the event that (i) following the termination of Crabb’s
employment pursuant to subsection (b) of this Section 4 the Company shall fail
to pay Crabb when due, or within ten (10) business days thereafter, all current
sums payable to Crabb pursuant to said subsection (b), or (ii) following the
termination of Crabb’s employment for any reason whatsoever, the Company or any
successor or assignee of the Company entitled to the benefits of this Agreement
shall cease to conduct the business of the Company engaged in by the Company at
the time of such termination, then, and in either such event, the covenants
against competition set forth in Section 5 of this Agreement shall be terminated
and Crabb shall thereafter not be bound by the provisions thereof. The
termination of said covenants against competition shall not alter or affect the
obligation of the Company to make any payments required to be made to Crabb
pursuant to the provisions of subsection (b) of this Section 4.

 

  5. COVENANTS CONCERNING OUTSIDE ACTIVITIES.

 

  (a) Existing Covenants. Crabb hereby covenants that while employed by the
Company, and after the termination of Crabb’s employment with the Company,
whether before or after the term of this Agreement and whether or not this
Agreement is extended, he will abide by the terms of the “Agreement in
Connection with Employment” dated September 19, 1988, between Crabb and the
Company, a copy of which is appended hereto as Attachment A. Notwithstanding the
above, the parties agree that the prohibitions against competition set forth in
Paragraph 4 of Attachment A shall not apply to Crabb as written, but instead
that Crabb may, during or after the term of his employment, work or consult for
others in the human or animal health field except with respect to research and
development relating to, or any business activity pertaining to, a “Protected
Product or Technology” (as hereafter defined) or any products or processes
competitive with a Protected Product or Technology.

 

For the purposes of this Agreement, “Protected Product or Technology” shall mean
and include:

 

  (i) First Defense®

 

  (ii) Wipe Out® Dairy Wipes, Mast Out® and other Nisin-containing products of
the Company or its sublicensees



--------------------------------------------------------------------------------

  (iii) Failure of Passive Transfer (FPT) products for calves

 

  (iv) DiffGAM

 

  (v) TravelGAM

 

  (vi) Crypto-Scan®

 

  (vii) The diagnosis of Johne’s Disease using Nisin or immunomagnetic
separation

 

“Protected Product or Technology” shall also mean and include any new products
or technologies of the Company or any product improvements with respect to (i)
through (vii) above whether then existing or, to Crabb’s knowledge, under
consideration or development by the Company.

 

This limitation on research, development and business activities shall remain
effective throughout the term of Crabb’s association with the Company as an
employee, director and/or consultant, and for one (1) year after the date that
Crabb no longer has any such association. Nothing contained in this subsection
shall be construed to limit or waive Crabb’s confidentiality obligations to the
Company, whether under Attachment A or otherwise.

 

  (b) Covenant Concerning Employees. Crabb hereby covenants that while an
employee, director and/or consultant with the Company, and for one (1) year
after the date that Crabb no longer has any such association, Crabb will not
directly or indirectly hire any person then employed by the Company or persuade,
induce or otherwise encourage any such person to leave the employ of the
Company.

 

  (c) Survival of Obligations. Notwithstanding the termination of this
Agreement, Crabb shall continue to be bound by the provisions of this Section 5
and such termination shall not affect any obligations Crabb may have pursuant to
this Section 5 or Attachment A as provided herein.

 

  6. MISCELLANEOUS.

 

  (a) Notice. Any notice given hereunder shall be set forth in writing and shall
be hand-delivered or mailed, if to the Company, at the address of its principal
offices on the date upon which such notice is given, and if to Crabb, at the
then current residential address of Crabb (as reflected on the records of the
Company) by any of the aforesaid means. Any such notice shall be deemed
effective on the earliest to occur of the date actually delivered to the
specified address; the second business day after being deposited in the United
States mail, if sent by registered or certified mail, postage prepaid, return
receipt requested; or the date actually received.

 

  (b)

Death. In the event of the death of Crabb during the term of this Agreement
while he shall be an employee of the Company, Crabb’s compensation pursuant to
Section 3 hereof shall cease as of the last day of the month in which Crabb’s
death occurs. Any remaining amounts owing to Crabb pursuant to Section 3 hereof
in respect to such month shall be paid to his estate or shall pass by applicable
laws of descent and



--------------------------------------------------------------------------------

distribution. In the event of the death of Crabb after he has terminated his
employment with the Company, but prior to the payment of all amounts payable to
him pursuant to the provisions of subsection (b) of Section 4 hereof, the
remaining such amounts shall be paid to the representatives of Crabb’s estate.

 

  (c) Injunctive Relief. The parties agree that the extent of damage to the
Company in the event of the breach by Crabb of the covenants contained in
Section 5 of this Agreement and/or Attachment A would be difficult or impossible
to ascertain and that there would be no adequate remedy at law available to the
Company in the event of such breach. Therefore, in the event of any such breach,
the Company shall be entitled to enforce any or all of such covenants by
injunction or other equitable relief in addition to receiving damages or other
relief to which the Company may be entitled.

 

  (d) Binding Effect; Assignment. This Agreement and the Company’s rights under
this Agreement may be assigned or transferred by the Company to any successor in
interest to the Company or the business of the Company. This Agreement is a
personal contract and the rights and interest of Crabb herein may not be sold,
transferred, assigned, pledged or hypothecated by Crabb, and any such attempted
sale, transfer, assignment, pledge or hypothecation shall be null, void and of
no effect.

 

  (e) Entire Agreement. Except as set forth in the next succeeding sentence,
this Agreement contains the entire agreement between the parties hereto with
respect to the transactions contemplated herein and supersedes all prior
agreements and understandings, written and oral, with respect to the subject
matter hereof, and may not be amended or modified except by an instrument in
writing signed by both parties hereto. It is understood and agreed that the
following additional agreements shall remain in full force and effect and shall
not be superseded by this Agreement: (i) the “Agreement in Connection with
Employment” dated September 19, 1988 and appended hereto as Attachment A (as
amended by Section 5(a) of this Agreement), (ii) the provisions contained
Section 3(c) of the Employment Agreement dated April 29, 1999 between Crabb and
the Company, regarding nonqualified stock options granted to Crabb, and (iii)
all other incentive and nonqualified stock option agreements previously entered
into between Crabb and the Company, which agreements remain in full force to the
same extent they were in force before this Agreement was executed.

 

  (f) Severability. If any provision of this Agreement is declared invalid,
illegal or unenforceable, such provision shall be severed and all remaining
provisions shall continue in full force and effect.

 

  (g) Law Governing. This Agreement shall be governed by and enforced in
accordance with the laws of the State of Maine



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the same to take effect as a sealed instrument, as of the date first above
written.

 

       

IMMUCELL CORPORATION

By:

 

/s/ Joseph H. Crabb

--------------------------------------------------------------------------------

 

By:

 

/s/ Michael F. Brigham

--------------------------------------------------------------------------------

   

Joseph H. Crabb

     

Michael F. Brigham, President and CEO

       

By:

 

/s/ Anthony B. Cashen

--------------------------------------------------------------------------------

           

Anthony B. Cashen, Chairman,

           

Compensation and Stock Option

           

Committee